Pigott, J. (dissenting).
Section 60.42 of the Criminal Procedure Law, commonly known as the Rape Shield Law, provides that, generally, “[e]vidence of a victim’s sexual conduct shall not be admissible” in a sex offense prosecution. However it is not an inelastic rule of evidence. It contains several important statutory exceptions. In addition to four very specific situations in which such evidence may be admissible (CPL 60.42 [l]-[4]), the statute provides that a trial court may determine, in its discretion, to admit evidence of a victim’s sexual conduct if it is “relevant and admissible in the interests of justice” (CPL 60.42 [5]). It may do so “after an offer of proof by the accused outside the hearing of the jury, or such hearing as the court may require, and a statement by the court of its findings of fact essential to its determination” (id.). Under this provision, “evidence of a complainant’s sexual conduct may be admissible if it is relevant to a defense” (People v Scott, 16 NY3d 589, 594 [2011]).
In People v Williams (81 NY2d 303 [1993]), we observed that although
“the statute by its terms requires an offer of proof only when a court decides to grant a defense motion . . . [it] is designed to protect the rights and interests of defendants as well as the interests of victims. The requirement of a factual statement is properly viewed as ensuring both due consideration of defense motions and an adequate record for appeal while at the same time assuring that the victim’s interests are properly considered” (81 NY2d at 313).
We therefore held that defense counsel must be “given an opportunity to summarize the evidence [of prior sexual conduct] and explain its relevance without restriction by the court,” and that the trial court must in its statement of findings “adequately put defendants on notice of its reasoning and create[ ] a record for appeal” (Williams, 81 NY2d at 314).
Here, County Court failed to give any but the most cursory explanation of its decision. Presented with the motion in limine, the trial court simply stated, “Not admissible. That doesn’t *1053really have to be a motion. It’s not admissible except under certain limited circumstances that I assume counsel knows about” (emphasis added). Pressed by defense counsel to admit evidence of the elder sister’s sexual contact with a 16-year-old boy, the trial court responded as follows:
“I don’t buy it with respect to being outside the rape shield. I don’t think you can ask her about her sexual contact with another person. You can certainly ask her about running away from home as a motive, et cetera, but not the sexual stuff. ... I think running away from home would be of sufficient concern to her father. ... Of course, you can cross-examine to that. It’s motive to fabricate.”
It appears that County Court was under the misconception that the Rape Shield Law contains only the specific enumerated exceptions of section 60.42 (1) through (4), and that it was powerless to admit any evidence of the elder sister’s sexual conduct unless it matched one of these four exceptions. In other words, the trial court believed that it had no discretionary authority to allow in evidence of the elder sister’s sexual conduct even if relevant to a defense. It thought that there “doesn’t really have to be a motion” because it considered exclusion of evidence of sexual conduct to be automatic, and not require judicial discretion.
Moreover, County Court failed to explain its reasoning in such a way as to create a record for appeal. While this Court articulates a theory on which the trial court “gave defendant sufficient latitude to develop the theory that his older daughter had substantial reasons to fabricate” (majority mem at 1051), there is no evidence in the record of any attempt by the trial court to analyze the relevance of the sexual evidence that defense counsel sought to admit. For example, when defense counsel suggested to the trial court that it would be relevant to the defense to elicit whether the elder sister was actually having sex with an older boy—because that was pertinent to the elder sister’s concern that the boy might be arrested for statutory rape if her father continued to intrude—the trial court refused to consider that argument, and simply responded, “No. Stay away from the sex part.” It cannot be said that this reply put defendant on notice of the court’s reasoning.
The Rape Shield Law has an important place in criminal proceedings. In particular, it “put[s] to rest the now-discredited rationale that a victim’s past ‘unchastity’ is probative of present *1054consent and recognize [s] that such evidence is typically of little or no relevance and may seriously prejudice the prosecution of sex crimes” (Williams, 81 NY2d at 312 [emphasis added]; see also Scott, 16 NY3d at 594). Here, however, where consent was not at issue, since even the elder sister was below the age of consent, this primary policy reason underlying the Rape Shield Law does not apply in any obvious manner, and the principal concern is instead to prevent embarrassment to, or harassment of, the victim. I see no evidence in the record of the requisite careful weighing of the elder sister’s privacy interests against the defendant’s rights to confrontation and to present a defense. Rather, the trial court seems to have proceeded entirely on the basis that no evidence of the elder sister’s sexual conduct could ever be admitted.
County Court committed reversible error in failing to comply with Williams. Moreover, that error was not harmless. The evidence of defendant’s guilt was far from overwhelming. The proof was based entirely on the testimony of the two sisters, one of whom had a strong motive to fabricate a story of parental abuse. There was no forensic or other physical evidence tending to prove defendant’s guilt. Had County Court understood its discretionary authority to allow in evidence of the elder sister’s sexual conduct under CPL 60.42 (5), there is a significant probability that it would have admitted the evidence of the elder sister’s sexual conduct that was material to her motive to fabricate—evidence that we must instead assume that it instructed itself to disregard—and reached a different verdict than it did. In assessing the probability of a different verdict, we must consider that the elder sister had previously accused another man—her mother’s then-boyfriend—of beating her, an allegation that her mother told the court was not true.